Digitally signed by
                                                                             Reporter of Decisions
                             Illinois Official Reports                       Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2017.06.28
                                                                             10:55:26 -05'00'




                      Jones v. Brown-Marino, 2017 IL App (1st) 152852



Appellate Court         SHERMAN C. JONES, in His Capacity as President of the Village of
Caption                 Broadview, Plaintiff-Appellant, v. JUDY BROWN-MARINO,
                        DIANE LITTLE, TARA BREWER, and JOHN EALEY, in Their
                        Capacity as Trustees of the Village of Broadview, Defendants-
                        Appellees.



District & No.          First District, First Division
                        Docket No. 1-15-2852


Rule 23 order filed     February 27, 2017
Motion to publish
allowed                 April 6, 2017
Opinion filed           April 10, 2017



Decision Under          Appeal from the Circuit Court of Cook County, No. 15-CH-8862; the
Review                  Hon. Thomas R. Allen, Judge, presiding.



Judgment                Affirmed.


Counsel on              Dominick L. Lanzito and Jenifer L. Turiello, of Peterson, Johnson &
Appeal                  Murray—Chicago LLC, of Chicago, for appellant.

                        Keri-Lyn J. Krafthefer and Adam W. Lasker, of Ancel, Glink,
                        Diamond, Bush DiCianni & Krafthefer, PC, of Chicago, for appellee.
     Panel                     JUSTICE SIMON delivered the judgment of the court, with opinion.
                               Presiding Justice Connors and Justice Harris concurred in the
                               judgment and opinion.



                                                 OPINION

¶1         Following an election, plaintiff’s party lost majority control of the board of trustees. The
       new majority party began to take actions adverse to plaintiff’s interests, and plaintiff is trying
       to stop them. The board of trustees passed an ordinance allowing trustees to hire outside
       counsel to assist with drafting legislation and other legislative services. Plaintiff filed this case
       seeking a declaration that the ordinance was legally invalid. Plaintiff also moved the court to
       disqualify the law firm that defendants had hired to provide legislative services. The trial court
       denied plaintiff’s motion to disqualify counsel and subsequently dismissed the case. The trial
       court committed no error, and we affirm.

¶2                                            BACKGROUND
¶3         Plaintiff Sherman C. Jones filed this case in his capacity as president of the Village of
       Broadview. After the 2015 election, Jones’s party lost the majority of village trustees who are
       charged with passing legislation. The new majority party, the Better Broadview Party, counts
       defendants Judy Brown-Marino, Diane Little, Tara Brewer, and John Ealey as members. After
       being sworn in as trustees, to the dismay of Kevin McGrier and Gwenevere Turner the
       now-minority trustees, defendants began to assert their newfound control of the legislative
       process in the village.
¶4         Defendants passed the “Legislative Counsel Ordinance.” The ordinance allows village
       trustees to enlist outside counsel to provide services like assistance with drafting ordinances
       and contracts and basically anything else that comes within the trustees’ purview. Plaintiff, as
       the village president, does not like the legislative counsel ordinance, particularly because the
       appointed village attorney is loyal to him while outside counsel is predictably hostile. So
       plaintiff filed a complaint asking the court to invalidate the legislative counsel ordinance. He
       then moved to have the particular outside counsel hired, Ancel, Glink, Diamond, Bush,
       DiCianni & Krafthefer, P.C. (Ancel Glink), disqualified from representing the trustees.
       Plaintiff, among other arguments, maintained that the ordinance eroded his executive branch
       powers because hiring outside counsel transferred responsibilities from the village attorney to
       another attorney.
¶5         The appeal is principally directed at the disqualification issue. Plaintiff argues that Ancel
       Glink should be disqualified because it has a conflict of interest under Rule 1.7 of the Illinois
       Rules of Professional Conduct of 2010 (eff. Jan. 1, 2010). Rule 1.7 says that lawyers should
       not represent a client if the lawyer has a concurrent conflict of interest. “A concurrent conflict
       of interest exists if: (1) the representation of one client will be directly adverse to another
       client; or (2) there is a significant risk that the representation of one or more clients will be
       materially limited by the lawyer’s responsibilities to another client, a former client or a third
       person or by a personal interest of the lawyer.” Ill. R. Prof’l Conduct (2010) 1.7(a) (eff. Jan. 1,
       2010).

                                                     -2-
¶6         Ancel Glink has represented defendants in past litigation and was supposedly representing
       them in two matters associated with village business at the time the ordinance was passed.
       Plaintiff maintains that Ancel Glink’s simultaneous representation of defendants in litigation,
       combined with the firm being hired as outside legislative counsel for the trustees, is prohibited.
       Plaintiff basically maintains that trustees McGrier and Turner, the minority party members, are
       being forced to be represented by Ancel Glink despite the fact that they oppose parties in
       ongoing legislation that are represented by Ancel Glink. According to plaintiff, because of the
       firm’s preexisting adversarial relationship with McGrier and Turner, those trustees “can never
       get the attention and allegiance they deserve from Ancel Glink in legislative drafting and other
       endeavors.”
¶7         The trial court denied plaintiff’s motion to disqualify Ancel Glink. The case then turned to
       plaintiff’s various arguments as to why the ordinance should be invalidated. Defendants filed a
       motion to dismiss, and the trial court granted it. Plaintiff appeals.

¶8                                               ANALYSIS
¶9                                   I. Disqualification of Ancel Glink
¶ 10       The appeal in this case is relatively odd in that no one is seeking an order to disqualify an
       attorney in this specific case. Instead, plaintiff seeks an order that Ancel Glink cannot represent
       defendants in their unrelated legislative endeavors.
¶ 11       Generally, we review a circuit court’s ruling on a motion to disqualify an attorney for an
       abuse of the court’s discretion. Schwartz v. Cortelloni, 177 Ill. 2d 166, 176 (1997). However,
       insofar as this case concerns the interpretation of an ordinance, our review is de novo. La Salle
       National Bank v. City Suites, Inc., 325 Ill. App. 3d 780, 786 (2001).
¶ 12       The legislative counsel ordinance states that:
                    “When, from time to time, it is found to be in the best interests of the Village of
               Broadview for the Trustees to retain independent Legislative Counsel, the Board of
               Trustees may choose to do so by Ordinance. Said Legislative Counsel would advise the
               Trustees on matters relating to their legislative duties, which may include, but are not
               limited to, the drafting [of] ordinances, contract documents, opinions on the powers of
               the legislative branch, analysis of the validity of actions taken by the Village, review of
               litigation issues and providing other advice on matters within the purview of the
               legislative branch of municipal government. The Trustees shall by motion, select one
               or two Trustees who shall be allowed to direct the Legislative Counsel to provide
               services, research and opinion. Trustees may seek legal counsel regarding any matters
               within the range of items specified above. The independent Legislative Counsel will
               indicate on their invoices the Trustee who initiated the contact with them and will also
               provide a general description of the services provided. The independent Legislative
               Counsel shall be retained as independent contractors at a rate authorized by the Village
               Board. No department or office of independent Legislative Counsel is hereby created.
               The Legislative Counsel shall not replace or usurp the powers of the Village Attorney.”
               Broadview Village Code § 1-6-8 (June 4, 2015).
¶ 13       There are several reasons that the trial court did not err when it denied plaintiff’s
       disqualification motion. What basis does the plaintiff, a member of an entirely separate branch
       of the government, have to try to raise a conflict of interest claim that might exist among the


                                                    -3-
       trustees? Plaintiff has not provided any authority to explain how he might be able to meddle in
       the trustees’ choice of counsel for legislative services. Plaintiff has no interest in the matter.
       McGrier and Turner have not even objected to being represented by Ancel Glink; they are
       entirely absent. Plaintiffs in a case have no standing to challenge defense counsel’s ability to
       represent a client without some showing that the representation adversely affects their
       interests. Evink v. Pekin Insurance Co., 122 Ill. App. 3d 246, 250 (1984); see generally Eric C.
       Surette, Annotation, Standing of Person, Other Than Former Client, to Seek Disqualification
       of Attorney in Civil Action, 72 A.L.R.6th 563 (2012).
¶ 14       Rule 1.7 deals with concurrent conflicts of interest, and plaintiff’s request to disqualify
       Ancel Glink is not even directed at any specific representation. A party seeking to disqualify
       counsel bears the burden of proving the existence of a conflict of interest. Kensington’s Wine
       Auctioneers & Brokers, Inc. v. John Hart Fine Wine, Ltd., 392 Ill. App. 3d 1, 13 (2009).
       Plaintiff’s whole argument falls apart if Ancel Glink is not representing McGrier and Turner.
       And there is nothing to indicate that any such representation exists. The ordinance is entirely
       permissive. Trustees may seek outside counsel and the attendant advice if they so desire.
¶ 15       It is also not clear that Ancel Glink is actually “representing” anybody for purposes of Rule
       1.7. The trustees are not adverse clients vis-a-vis one another. And the president is not adverse
       to the board of trustees. The legal services covered by the ordinance concern assistance with
       performing legislative duties. Performing a legal service for someone does not necessarily
       equate to “representing” that person as that term is used in Rule 1.7. Even if we did determine
       that Ancel Glink is representing someone when it assists a trustee in his performance of
       legislative services, the firm still only represents those individuals that want its services.
¶ 16       Defendants also point out that there is no concurrent conflict as required for
       disqualification under Rule 1.7. Defendants state that both of the cases that involved Ancel
       Glink and the trustees as adverse parties “have now both reached final judgment and are well
       beyond the timeframe for filing any appeals.” So Rule 1.7 cannot serve as a basis for
       disqualifying Ancel Glink from performing legislative services. Accordingly, the trial court
       did not err when it denied plaintiff’s motion to disqualify counsel.

¶ 17                                   II. Dismissal of the Complaint
¶ 18       Plaintiff argues that the trial court erred when it dismissed his complaint. We review the
       dismissal of a complaint de novo. Sandholm v. Kuecker, 2012 IL 111443, ¶ 55. Defendants’
       motion to dismiss was brought pursuant to the section of the Code of Civil Procedure that
       allows a defendant to file a combined motion directed at a pleading. 735 ILCS 5/2-619.1 (West
       2012).
¶ 19       A section 2-615 motion attacks the sufficiency of a complaint and raises the question of
       whether a complaint states a cause of action upon which relief can be granted. Fox v. Seiden,
       382 Ill. App. 3d 288, 294 (2008). All well-pleaded facts must be taken as true, and any
       inferences should be drawn in favor of the nonmovant. 735 ILCS 5/2-615 (West 2012); In re
       Application of the County Treasurer & ex-officio County Collector, 386 Ill. App. 3d 906, 908
       (2008). Plaintiffs are not required to prove their case at the pleading stage; they are merely
       required to allege sufficient facts to state all elements that are necessary to constitute each
       cause of action in their complaint. Visvardis v. Eric P. Ferleger, P.C., 375 Ill. App. 3d 719, 724
       (2007). A section 2-615 motion to dismiss should not be granted unless no set of facts could be
       proved that would entitle the plaintiff to relief. Beacham v. Walker, 231 Ill. 2d 51, 58 (2008).

                                                   -4-
¶ 20        A section 2-619 motion to dismiss admits the legal sufficiency of the complaint. 735 ILCS
       5/2-619 (West 2012). The purpose of a section 2-619 motion to dismiss is to dispose of issues
       of law and easily proved issues of fact at the outset of the litigation. In re Estate of Gallagher,
       383 Ill. App. 3d 901, 903 (2008). Although a section 2-619 motion to dismiss admits the legal
       sufficiency of a complaint, it raises defects, defenses, or some other affirmative matter
       appearing on the face of the complaint or established by external submissions, that defeat the
       plaintiff’s claim. Ball v. County of Cook, 385 Ill. App. 3d 103, 107 (2008).
¶ 21        In his complaint, plaintiff contends that the legislative counsel ordinance and another
       ordinance, the “Meeting Ordinance,” are void on their face and illegal. Plaintiff argues that
       defendants are sidestepping the village attorney and thereby divesting plaintiff of his statutory
       executive powers.
¶ 22        The legislative counsel ordinance specifically says that the village attorney’s powers are
       not to be usurped. The only concrete thing plaintiff points to in an attempt to demonstrate the
       unlawfulness of the ordinances is that the village code states that “[t]he Village Attorney shall
       attend the meetings of the Board of Trustees and shall draft all ordinances, bonds, contracts,
       leases, conveyances and other instruments of writing, including abstracts of title, required for
       the business of the Village.” Broadview Village Code § 1-8B-1-3(B) (1987). Plaintiff
       maintains that, because the village attorney “shall” perform all the legislative drafting, etc., the
       trustees are forbidden from cutting that person out of the process.
¶ 23        There is nothing in the village code that gives the village attorney exclusive control over
       the drafting process or any other legislative function. Section 1-8B-1-3 imposes duties on the
       village attorney, not the board of trustees. Surely plaintiff, as the executive, cannot exert
       exclusive control over the legislative process. It is clear that the village attorney is aligned with
       plaintiff, and as even plaintiff acknowledges, there is nothing that prohibits defendants from
       getting legal advice elsewhere. Sampson v. Graves, 304 Ill. App. 3d 961, 967-68 (1999).
       Plaintiff has not provided any authority or a sound logical basis for finding the ordinances to be
       unconstitutional or otherwise unlawful.
¶ 24        Moreover, the board amended the village code to state that “[t]he Village Attorney ***
       shall, when called upon, draft all ordinances, bonds, contracts, (etc.).” (Emphasis added.) So
       even if plaintiff is correct that the prior version of the village code required the village
       attorney’s participation in the legislative process, it no longer does. Plaintiff dismissively
       argues that defendants are “tampering with” the village code to effectuate their agenda. The
       legislative branch is fully entitled to make laws—and that includes changing them. The board
       is free to amend the village code and amend the duties it previously assigned to the village
       attorney. The board is free to authorize the use of outside counsel. There is nothing unlawful
       about that. See Sampson, 304 Ill. App. 3d at 967-68.
¶ 25        Plaintiff also argues that the legislative counsel ordinance is void on its face and illegal
       because it does not have definitive effective dates and because there was not an appropriation
       for outside counsel in the budget. As to the first argument, plaintiff maintains that since the
       ordinance has an indefinite duration, it violates the Illinois Municipal Code’s limitation on
       contractual liabilities. 65 ILCS 5/8-1-7 (West 2012). That statute generally provides that
       municipal officers are prohibited from making long-term financial commitments that would tie
       the hands of their successors. Cannizzo v. Berwyn Township 708 Community Mental Health
       Board, 318 Ill. App. 3d 478, 482-83 (2000).


                                                     -5-
¶ 26        Plaintiff maintains that the ordinances “deprive subsequent Boards of legislative control
       over the retention of Legislative Counsel.” Like with its previous argument, plaintiff
       misunderstands the right of future boards to amend the village code. Nothing in the ordinance
       commits the village to any obligation beyond the term of the current board. Moreover, the
       ordinance makes clear that any contract with outside counsel is an on-demand request for legal
       services. Each request for services is a new contract. There is no ongoing obligation between
       the village and Ancel Glink, or, for that matter, any other attorney the board might eventually
       choose to utilize under the ordinance.
¶ 27        As for its argument concerning the lack of a budget appropriation, plaintiff argues that
       where there is no appropriation in the municipal budget for a contract, the contract is void
       (citing Guerine v. City of Northlake, 1 Ill. App. 3d 603, 606-07 (1971)). But plaintiff is not
       trying to invalidate any particular contract. He is trying to invalidate the enabling ordinance.
       None of the authority plaintiff relies upon deals with invalidating ordinances. Plaintiff is not
       arguing on behalf of the village that particular payments to Ancel Glink were invalid. The
       village could have, perhaps, sought damages for money paid to defense counsel without a
       proper budget appropriation. But nothing has been offered to show that the ordinance itself is
       facially invalid. Napleton v. Village of Hinsdale, 374 Ill. App. 3d 1098, 1112 (2007) (facial
       challenge requires the challenger to demonstrate the invalidity of the ordinance under any set
       of circumstances). The trial court properly dismissed plaintiff’s complaint.

¶ 28                                        CONCLUSION
¶ 29      Accordingly, we affirm.

¶ 30      Affirmed.




                                                  -6-